SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the order of the Board of Immigration Appeals (“BIA”), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for review is DENIED.
Petitioner Hasan Durakovie (“Durakovic”) petitions for review of an order of the BIA affirming the decision of an immigration judge (“IJ”) ordering his removal to Serbia-Montenegro and denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the facts and procedural history of the case.
Where, as here, the BIA essentially adopts the reasoning of the IJ, this Court’s review is “confined to the reasoning of the IJ, and [the Court] will not search the record independently for a basis to affirm the BIA.” Secaidar-Rosales v. I.N.S., 331 F.3d 297, 305 (2d Cir.2003). This Court reviews the agency’s factual findings under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir .2005); Zhou Yun Zhang v. INS, 386 F.3d 66, 73-79; Ramsameachire v. Ashcroft, 357 F.3d 169, 178-83 (2d Cir. 2004); Secaida-Rosales v. INS, 331 F.3d 297, 306-13 (2d Cir.2003); Diallo v. INS, 232 F.3d 279, 286-88 (2d Cir.2000).
The IJ properly denied relief based on substantial evidence of changed conditions. The IJ, citing evidence in the record, concluded that, even were Durakovie to be conscripted into the army, the current Montenegran army is different from the Serbian army in which Durakovie previously served. The IJ also properly noted that Durakovic’s claim of future persecution was undercut by the experience of his brother who has remained in Sei’bia-Montenegro unmolested despite an actual escape from military service. See In re AE-M, Interim Decision 3338 (BIA 1998). The IJ’s decision that Durakovie failed to establish eligibility for political asylum due to his activity with the Democratic League *316of Albania was also supported by substantial evidence.
For these reasons, the petition for review is DENIED, and the decision of the BIA is AFFIRMED.